IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-15-00370-CR

HARVEY LEELANE SEARCY,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee


                             From the 40th District Court
                                 Ellis County, Texas
                               Trial Court No. 39316CR


                                       ORDER


         On June 6, 2016, we received another document sent to us by appellant himself in

the above referenced matter; and on June 17, 2016, we received yet another one. A copy

of the documents are enclosed with this Order. A party represented by counsel is not

entitled to hybrid representation. Ex parte Taylor, 36 S.W.3d 883, 887 (Tex. Crim. App.

2001).

         Appellant has sent numerous writings to this Court. We have forwarded these

writings to appellant’s retained counsel and have advised counsel to ask her client to stop
sending writings to us. This has been unsuccessful in stemming the flow of writings to

us by appellant. Accordingly, we ORDER counsel to notify appellant of the prohibition

of hybrid representation.

        Further, we ORDER counsel to notify appellant that we will not acknowledge or

respond to documents sent to this Court by appellant while an attorney of record

represents the client’s interest.

        Finally, we ORDER counsel to notify appellant that the Court will no longer

forward communications from appellant to counsel.




                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 22, 2016




Searcy v. State                                                                 Page 2